O’Malley, J.
(dissenting). In my opinion the plea of sovereignty raised on the special appearance by the government of Mexico should not operate as a bar to plaintiffs’ suit nor the defendant-appellant’s counterclaim, so far at least as an accounting is concerned. The plea of sovereignty should not be used as a weapon to defeat the rights of other parties. Here the court had jurisdiction of trustees and beneficiaries and should exercise it for the taking of an account in any event. To this sort of an action the government of Mexico is not an indispensable party. What further or other relief than an accounting may properly be decreed is a matter that need not be here decided, but left to a full adducement of the facts and the exigencies of the case as may be disclosed after the accounting.
I, therefore, dissent and vote for a reversal and the denial of the motion.
Order affirmed, with twenty dollars costs and disbursements.